TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00603-CV


                                    Robert Norton, Appellant

                                                v.

                                     Cam Tu Phan, Appellee




             FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 20-1075-C368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 On November 24, 2021, appellant Robert Norton filed a notice of appeal from the

trial court’s November 19, 2021 order granting a temporary injunction. The Court has been

notified by supplemental clerk’s record that the trial court signed a “Final Judgment and

Permanent Injunction” on December 17, 2021. Accordingly, appellant’s accelerated appeal from

the trial court’s interlocutory order granting a temporary injunction is now moot. See Isuani

v. Manske-Sheffield Radiology Group, P.A., 802 S.W.2d 235, 236 (Tex. 1991) (“If, while on the

appeal of the granting or denying of the temporary injunction, the trial court renders final

judgment, the case on appeal becomes moot.”). We are required to set aside all previous orders

pertaining to the temporary injunction and dismiss the appeal from the temporary injunction after

it has been rendered moot by a final judgment “to prevent premature review of the merits of

the case.” Id.
               After an initial review, the Clerk of this Court sent appellant a letter informing

him that the Court appears to lack jurisdiction over the appeal for the reasons stated above and

requesting a response informing us of any basis that exists for jurisdiction. To date, no response

has been filed. Accordingly, we set aside our previous order staying the temporary injunction,

and we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: January 26, 2022




                                                2